Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	With respect to claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein: the first contact pad comprises a first portion and a second portion different than the first portion, wherein the first portion overlaps the source; the second contact pad comprises a first portion and a second portion different than the first portion, wherein the first portion overlaps the drain; and the first portions are ion-implanted and the second portions are not ion-implanted.”

Claim Objections
4.	Claim 2 objected to because of the following informalities:  line 2 recites, “The device”. Claims that depend on claim 2 recite limitations that refer to the at least one sensor element. The Examiner is considering the device of claim of 2 to be the at least one sensor element as supported in Fig. 5 of the specification.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 – 7, and 9 – 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Knickerbocker et al (US 2016/0313278 A1) (herein after Knickerbocker).

	Regarding Claim 1, Knickerbocker teaches, a device (Fig. 3, structure 10), comprising: at least one sensor element (Fig. 3, FET device 14) configured to sense an analyte (Fig. 3, ¶ 0032: liquid carrier or like medium), the at least one sensor element comprising a first portion (Fig. 3, source 42) and a second portion (Fig. 3, drain 32); a first current electrode (Fig. 3, conductive lead wires: Examiner interpretation: the conductive lead wires attached to a layer of source 42) attached to the first portion and a second current electrode (Fig. 3, conductive lead wires: Examiner interpretation: the conductive lead wires attached to a layer of drain 32) attached to the second portion; and a first measurement electrode (Fig. 3, conductive lead wires: Examiner interpretation: the conductive lead wires attached to a layer of source 42) attached to the first portion and a second measurement electrode (Fig. 3, conductive lead wires: Examiner interpretation: the conductive lead wires attached to a layer of drain 32) attached to the second portion.

	Regarding Claim 2, Knickerbocker teaches the limitations of claim 1, which this claim depends on.
	Knickerbocker further teaches, the device of claim 1, wherein the at least one sensor element (Fig. 3, FET device 14) comprises at least one semiconductor sensor in electrical communication with a source (Fig. 3, source terminal 24) and a drain (Fig. 3, drain terminal 28), the device further comprising a first contact pad (Fig. 3, source 42) in electrical communication with the source (Fig. 3, ¶ 0036) and a second contact pad (Fig. 3, drain 32) in electrical communication with the drain. (Fig. 3, ¶ 0036.)

	Regarding Claim 3, Knickerbocker teaches the limitations of claim 2, which this claim depends on.
	Knickerbocker further teaches, the device of claim 2, wherein the first portion is the first contact pad (Fig. 3, conductive electrode 42) and the second portion is the second contact pad (Fig. 3, conductive electrode 32), such that: the first current electrode is attached to the first contact pad (Fig. 3, ¶ 0036) and the second current electrode attached to the second contact pad (Fig. 3, ¶ 0036); and the first measurement electrode is attached to the first contact pad (Fig. 3, ¶ 0036) and the second measurement electrode is attached to the second contact pad. (Fig. 3, ¶ 0036.)

	Regarding Claim 4, Knickerbocker teaches the limitations of claim 2, which this claim depends on.
	Knickerbocker further teaches, the device of claim 2, wherein the first and second contact pads comprise ion-implanted electrode attachment pads. (Fig. 3, ¶ 0060.)

 Knickerbocker teaches the limitations of claim 4, which this claim depends on.
	Knickerbocker further teaches, the device of claim 4, wherein the ions comprise one or more Group III and/or Group V elements. (Fig. 3, ¶ 0060: metal alloy.)

	Regarding Claim 6, Knickerbocker teaches the limitations of claim 3, which this claim depends on.
	Knickerbocker further teaches, the device of claim 3, wherein the ions comprise a metal. (Fig. 3, ¶ 0060)

	Regarding Claim 7, Knickerbocker teaches the limitations of claim 2, which this claim depends on.
	Knickerbocker further teaches, the device of claim 2, wherein the source and drain comprise a semiconductor material. (Fig. 3, ¶ 0052; ¶ 0057.)

	Regarding Claim 9, Knickerbocker teaches the limitations of claim 2, which this claim depends on.
	Knickerbocker further teaches, the device of claim 2, wherein: the first current electrode is attached to a first portion of the first contact pad (Fig. 3, ¶ 0036; Examiner interpretation: the conductive lead wires are attached to one layer of source 42) and the first measurement electrode is attached to a second portion of the first contact pad that is different than the first portion of the first contact pad (Fig. 3, ¶ 0036; Examiner interpretation: the conductive lead wires are attached to another layer of source 42); the second current electrode is attached to a first portion of the second contact pad (Fig. 3, ¶ 0036; Examiner interpretation: the conductive lead wires are attached to one layer of drain 32) and the second measurement electrode is attached to a second portion of the second contact pad that is different than the first portion of the second contact pad. (Fig. 3, ¶ 0036; Examiner interpretation: the conductive lead wires are attached to another layer of drain 32.)

	Regarding Claim 10, Knickerbocker teaches the limitations of claim 2, which this claim depends on.
	Knickerbocker further teaches, the device of claim 2, wherein: the source and drain each comprise a first portion proximate to the at least one semiconductor sensor (Fig. 3, ¶ 0036; Examiner interpretation: source 42 is a layer proximate to source terminal 24 and drain 32 is layer proximate to drain terminal 28) and a second portion distal to the at least one semiconductor sensor (Fig. 3, ¶ 0036; Examiner interpretation: source 42 is a layer (not shown) distal to source terminal 24 and drain 32 is a layer (not shown) distal to drain terminal 28); the first current electrode is attached to the second portion of the source (Fig. 3, ¶ 0036; Examiner interpretation: the conductive lead wires is attached to proximate layer of source 42) and the second current electrode is attached to the second portion of the drain (Fig. 3, ¶ 0036; Examiner interpretation: the conductive lead wire is attached to proximate layer of drain 32); and the first measurement electrode is attached to the first portion of the source (Fig. 3, ¶ 0036; Examiner interpretation: the conductive lead wires is attached to distal layer of source 42) and the second measurement electrode is attached to the first portion of the drain. (Fig. 3, ¶ 0036; Examiner interpretation: the conductive lead wire is attached to distal layer of drain 32.)

	Regarding Claim 11, Knickerbocker teaches the limitations of claim 1, which this claim depends on.
	Knickerbocker further teaches, the device of claim 1, further comprising a measurement device (Fig. 3, ¶ 0036: external — voltage measurement device) in electrical communication with the first measurement electrode and the second measurement electrode. (Fig. 3, ¶ 0036.)

	Regarding Claim 12, Knickerbocker teaches the limitations of claim 11, which this claim depends on.
	Knickerbocker further teaches, the device of claim 11, wherein the measurement device comprises a voltmeter. (Fig. 3, ¶ 0036: external — voltage measurement device.)

	Regarding Claim 13, Knickerbocker teaches the limitations of claim 1, which this claim depends on.
	Knickerbocker further teaches, the device of claim 1, further comprising a current source (Fig. 3, ¶ 0036: external current — sources) in electrical communication with the first current electrode and the second current electrode. (Fig. 3, ¶ 0036.)

	Regarding Claim 14, Knickerbocker teaches, a method for determining a conductance change (Fig. 3, ¶ 0027: detection and/or measurement of current voltage properties of the strand) of at least one sensor element (Fig. 3, FET device 14) to sense whether an analyte (Fig. 3, ¶ 0031: liquid carrier or like medium) is present in a fluid, the method comprising: applying a current (Fig. 3, ¶ 0036:) to a first current electrode (Fig. 3, conductive lead wires) attached to a first portion (Fig. 3, source 42) of the at least one sensor element and a second current electrode (Fig. 3, conductive lead wires) attached to a second portion (Fig. 3, drain 32) of the at least one sensor element; measuring a voltage using a first measurement electrode attached to the first portion (Fig. 3, ¶ 0036; Examiner interpretation: external voltage measurement device is attached to the conductive lead wires is attached to layer of source 42) and a second measurement electrode attached to the second portion (Fig. 3, ¶ 0036; Examiner interpretation: external voltage measurement device is attached to the conductive lead wires is attached to layer of drain 32); and determining a conductance change of the at least one sensor element based on the measured voltage. (Fig. 3, ¶ 0027: detection and/or measurement of current voltage properties of the strand)

	Regarding Claim 15, Knickerbocker teaches the limitations of claim 14, which this claim depends on.
	Knickerbocker further teaches, the method of claim 14, wherein determining the conductance change comprises determining a change in voltage. (Fig. 3, ¶ 0027: detection and/or measurement of current voltage properties of the strand.)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shalev et al (US 2015/0017740 A1) teaches, a device, comprising: at least one sensor element configured to sense an analyte (Fig. 1.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868